Our opinion is assailed by the motion in only one point, viz: that we erred in saying that the trial court did not abuse his discretion in permitting certain officers to be exempted from the rule invoked by appellant regarding witnesses. Many authorities will be found cited under Art. 719 of Vernon's C. C. P. holding that the trial court has great discretion in the matter of allowing witnesses to remain in the court room when the rule is invoked, one case being cited where the brother of deceased, who was familiar with the facts, was permitted to remain in the court room while other witnesses were under the rule. The witnesses who were allowed to remain in the court room were officers. The burden always rests on the one attacking a matter which is by the courts deemed erroneous only when it is shown that the discretion of the trial court has been abused, to show some facts amounting to such abuse. We do not think the facts in the instant case show same, and the motion for rehearing will be overruled.
Overruled.